    Case 1:20-cv-00014-JRH-BKE Document 21 Filed 11/20/20 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


CHARLES CLARK,                             *
                                           ★


        Plaintiff,                         *
                                           'k


             V.                  .         *                 CV 120-014
                                           ★


MIDSOUTH PAVING, INC.,                     *
                                           "k


        Defendant.                         *




                                     ORDER




     Before       the   Court   is   the        Parties'    joint   stipulation   of

dismissal with prejudice.            (Doc. 20.)            All Parties signed the

stipulation; thus, the Court finds dismissal proper under Federal

Rule of Civil Procedure 41(a) (1) (A)(ii).

     IT IS THEREFORE ORDERED that this matter is DISMISSED WITH

PREJUDICE.        The Clerk is directed to TERMINATE all motions and

deadlines and CLOSE this case.         Each party shall bear its own costs

and fees except as otherwise agreed by the Parties.

     ORDER ENTERED at Augusta, Georgia, this ^^^^ay of November,
2020.



                                      J. ^ND^ HALjJ; OhTEF^UDGE
                                      UNITED^TATES DISTRICT COURT
                                      -gGU^WlfRN DISTRICT OF GEORGIA
